Exhibit 10.1

 

EPIX Pharmaceuticals, Inc.

Named Executive Officers Bonus Awards and Plans

 

On January 31, 2005, the Compensation Committee of the Board of Directors (the
“Committee”) of EPIX Pharmaceuticals Inc. (“EPIX”) determined cash bonuses for
EPIX’ executive officers for 2004.  On May 5, 2005, the Committee determined the
2005 annual bonus incentive targets for EPIX’ executive officers.

 

Beginning in 1998, the Company started an annual bonus incentive plan.  The
Company’s executive officers are eligible for an annual cash bonus which is
based primarily on corporate achievements and individual performance objectives
that are established at the beginning of each year.  The targeted bonus level
for the Chief Executive Officer is 35% of annual salary.  After the completion
of the year, the Compensation Committee reviews the attainment of corporate and
individual objectives and awards bonuses up to 150% of the targeted bonus level
in the first quarter of the subsequent year, based on the extent to which
corporate objectives were met or exceeded and individual contributions to the
Company’s overall performance.

 

On January 31, 2005, the Committee determined 2004 incentive bonuses for EPIX’
executive officers based on corporate and individual performance.  The Committee
evaluated the achievement of the corporate component of the bonus based on the
Committee’s assessment of 2004 corporate achievements as set by the Board of
Directors in early 2004.  The Committee, along with the Chief Executive Officer
and President & Chief Operating Officer, also evaluated the individual
performance of each of the remaining executive officers.

 

The Company made progress in 2004 in moving its lead product, MS-325, through
the U.S. regulatory process and in supporting Schering in its non-U.S.
regulatory submissions, but fell short of achieving several key goals.  The
Company also made progress in developing MS-325 for other uses and in moving its
second product, EP-2104R into the clinic.  In January 2005, the Company received
an approvable letter from the FDA for MS-325 in which the FDA requested
additional clinical studies to demonstrate efficacy prior to approval.  The
Company is continuing its dialogue with the FDA in order to determine the next
steps it will need to take in the regulatory pathway for MS-325.  These matters
were taken into account by the Compensation’s Committee in its review of the
Company’s achievements during 2004 relating to the value of the Company’s
current pipeline and building for growth.  As a result, the Compensation
Committee based bonus awards on an overall corporate performance factor of 42%.

 

The following table sets forth the 2004 year-end cash bonuses for each named
executive officer during 2004:

 

Named Executive Officer

 

Position

 

2004 Bonus

 

 

 

 

 

 

 

Michael D. Webb

 

Chief Executive Officer

 

$

49,125

 

 

 

 

 

 

 

Andrew C.G. Uprichard, M.D.

 

President & Chief Operating Officer

 

$

34,878

(1)

 

 

 

 

 

 

Peyton J. Marshall. Ph.D.

 

Sr. Vice President, Finance & Chief Financial Officer

 

$

36,114

 

 

 

 

 

 

 

Robert Weisskoff, Ph.D.

 

Former Vice President, Business Development

 

$

23,901

 

 

 

 

 

 

 

Alan P. Carpenter, Ph.D., J.D.

 

Vice President, Legal and Government Affairs

 

$

32,156

 

 

 

 

 

 

 

Gregg Mayer

 

Vice President, Corporate Relations

 

$

25,294

 

 

 

 

 

 

 

Thomas McMurry, Ph.D.

 

Vice President, Research

 

$

28,312

 

 

--------------------------------------------------------------------------------

(1) Dr. Uprichard’s signing bonus of $20,000 on joining the Company in July 2004
is not reflected in this number.

 

Total cash bonuses, factoring in both individual and corporate performance, were
awarded to executive officers at a level of 47% of target for 2004 performance.

 

On May 5, 2005 the Compensation Committee approved the 2005 corporate
performance goals applicable to the Company’s executive officers and other
employees eligible to receive cash bonuses.  2005 cash bonuses will be based on
a formula that takes into account corporate performance goals, including
regulatory and other development milestones for MS-325, development milestones
for EP-2104R and objectives relating to building the Company’s product pipeline.

 

--------------------------------------------------------------------------------